                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

Civil Action No. 16-cv-00076-CMA-KLM

RICARDO LOPEZ, on behalf of himself and all similarly situated persons,

       Plaintiff,

v.

NEXT GENERATION CONSTRUCTION & ENVIRONMENTAL, LLC, a Colorado limited
liability company, and
CAMRON LENTE,

       Defendant.


                      ORDER GRANTING JOINT MOTION FOR
               PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT


       This matter is before the Court on the Parties’ Joint Motion for Preliminary

Approval of Settlement Agreement. (Doc. # 193.) For the reasons set forth in the Joint

Motion, this Court grants preliminary approval of the Settlement Agreement, filed with

this Court as Exhibit 1 to the Joint Motion (Doc. # 193-1). Given the procedural posture

of this case, the Court finds that it may preliminarily approve the parties’ proposed

settlement, as it is fair, adequate, and reasonable, and because the parties reached

their proposed agreement as a result of intensive, non-collusive, arm’s-length

negotiations. See Jones v. Nuclear Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984)

(“In exercising its discretion, the trial court must approve a settlement if it is fair,

reasonable and adequate.”). Therefore:

           •   The Joint Motion (Doc. # 193) is GRANTED.
         •   The Court appoints Ms. Jody Duvall as Settlement Administrator.

         •   The Court approves the Notice of Proposed Settlement, attached as
             Exhibit 2 to the Joint Motion with the following modifications:

                o The Joint Motion indicates that “Class Members will have a
                  reasonable amount of time, 45 days from the date the notice is
                  mailed, to object to the Settlement or mail an opt-out request.”
                  (Doc. # 193 at 12) (emphasis added).

                o However, the Notice does not advise the Class Members of their
                  right to submit an opt-out request, nor does it include an opt-out
                  request form. Therefore, the parties shall amend the Notice
                  accordingly.

         •   The Court authorizes the Notice procedures described in the Joint Motion
             and set forth below.

Accordingly, the Court sets the following deadlines and FURTHER ORDERS that:

         •   Within 15 days of the issuance of this Order, the Claims Administrator
             shall mail a Notice of Proposed Settlement (Exhibit 2) and a
             corresponding Opt-Out Form to all putative Class Members by first-class
             mail to their last known address or other more current address as
             determined by the Settlement Administrator.

         •   For any Notice that is returned as undeliverable, the Settlement
             Administrator, within 5 days of obtaining a more current address, shall re-
             mail the Notice. The Settlement Administrator will conduct only a single re-
             mailing of the Notice to Class Members whose Notices were returned as
             undeliverable.

         •   Class members shall have 45 days from the date that the Notice is mailed
             to respond to the Notice. Specifically:

                o Any Class Members who wish to object to the Settlement
                  Agreement shall have 45 days from the date that the Notice is
                  mailed to file a written objection with the Settlement Administrator.

                                           2
              o Class Members who wish to be excluded from the Settlement shall
                have 45 days from the date that Notice is mailed to complete, sign,
                and return the Opt-Out Form.

       •   A final hearing on the Joint Motion for Final Approval and Motion for
           Attorney’s Fees is scheduled for July 23, 2019 at 3:00 in Courtroom A602
           of the Alfred A. Arraj United States Courthouse. The Court has set aside
           two hours for this hearing.

       •   The Parties shall file their respective responses to any Class Members’
           objections to the Settlement by July 8, 2019.

       •   Plaintiffs’ Motion for Final Approval of the Settlement is due by July 8,
           2019.

       •   Class Counsel shall file their motion for Attorneys’ Fees, Costs, Settlement
           Administration Costs, and a Service Award to the Class Representatives
           by July 8, 2019.




DATED: May 13, 2019                           BY THE COURT:



                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          3
